



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Perrault, 2015 ONCA 105

DATE: 20150212

DOCKET: C57570

Doherty, Cronk and LaForme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jason Albert Perrault

Appellant

Mark Halfyard and Breana Vandebeek, for the appellant

Michael Fawcett, for the respondent

Heard:  February 11, 2015

On appeal from the conviction entered by Justice Main of
    the Ontario Court of Justice, dated May 2, 2012 and the sentence imposed on
    August 14, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The trial judges reasons were responsive to the argument at trial and
    his description of the relationship between the complainant and the appellant
    was grounded in the evidence and an appropriate consideration in addressing the
    defence position that the complainant had attempted to frame the appellant.

[2]

We consider the potential cogency of the fresh evidence in the context
    of the trial record.  We do not accept that the proposed fresh evidence could
    reasonably undermine the credibility of the complainant on the material
    issues.  The fresh evidence is not admitted.

[3]

The appeal is dismissed.


